Matter of Ishmael D. v Yaw B. (2018 NY Slip Op 02568)





Matter of Ishmael D. v Yaw B.


2018 NY Slip Op 02568


Decided on April 17, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 17, 2018

Sweeny, J.P., Renwick, Mazzarelli, Kahn, Gesmer, JJ.


6280

[*1]In re Ishmael D., Petitioner-Appellant,
vYaw B., Respondent-Respondent.


Geoffrey P. Berman, Larchmont, for appellant.
Hogan Lovells US LLP, New York (Alan M. Mendelsohn of counsel), for respondent.

Order, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about April 18, 2017, which dismissed with prejudice the petition for an order of protection against respondent due to a lack of jurisdiction, unanimously affirmed, without costs.
It is undisputed that respondent and petitioner's children are not members of the same family or household (see Family Ct Act § 812[1]). Further, based on the existing record, Family Court properly concluded that petitioner's speculative claims were insufficient to establish an intimate relationship within the meaning of Family Ct Act § 812(1)(e), so as to afford the Family Court jurisdiction (see e.g. Matter of Tyrone T. v Katherine M., 78 AD3d 545 [1st Dept 2010]; compare Matter of Winston v Edwards-Clarke, 127 AD3d 771 [2d Dept 2015]).
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 17, 2018
CLERK